Title: [Report on the Amount of Goods on Which Duties of Seven and a Half and Ten Percent Were Paid in 1793], [21 January 1795]
From: Hamilton, Alexander
To: 



Treasury Department, January 21st. 1795.[Communicated on January 21, 1795]
[To the Speaker of the House of Representatives]
Sir,

In consequence of the resolution of the House of Representatives of the United States, of the 16th. instant, I have the honor to transmit to you, a statement, shewing the amount of goods, on which the duties of seven and a half and ten per cent. were paid, for the whole of the year 1793, also, the quantities of coffee, cocoa and coal imported in the same year.
The accounts for the first half year of 1794, not being so perfected, as to shew the result with accuracy to that period, it is hoped, that the Statement, in its present form, will be accepted by the House, in lieu of the one required.

I have the honor to be, with great respect,   Sir, Your most obedient servant,

Alexander Hamilton.
The HonorableThe Speaker of theHouse of Representatives.

